DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication filed 5/4/2021.
Claims 1-2, 4, 6-13, 15, 17-19 and 21-22 are presented for examination. Claims 1, 4, 6, 12, 15, 17 and 19 were amended. Claims 21-22 were added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with II Nam Koh (Reg. NO# 68485) on 5/13/2021.

Please amend the following claims:




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-2, 4, 6-13, 15, 17-19 and 21 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 1, 12 and 19, the primary reason for allowance is “display the first recommendation information, and an item for selecting automatic prediction with respect to the function, based on selecting the item for selecting the automatic prediction, predict a point in time of execution of the function according to the analyzed execution information and allocate the resources for executing the function before the point in time of the execution of the function based on the first recommendation information” in conjunction with the rest of the limitations at claims.

As explained at the Notice of Allowance mailed by 10/21/2020, the combination of previous cited references Johnson, II et al. (US PGPUB 20190028552 A1, hereafter Johnson) and Feng et al. (US PGPUB 20140068221 A1, hereafter Feng) may discuss a feature/concept of automatically predicting time information of the execution information based on the analyzed execution information and allocate the resource for executing before a point in time 

The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196